

 
Exhibit 10(l)
 
 
Mike Greene
Employment Arrangements
 
Since March 1, 2006, TXU Corp. (the “Company”) has employed Mike Greene, who is
the Chairman of the Board and Chief Executive Officer of TXU Power on an at-will
employee basis. The Company pays Mr. Greene an annual salary equal to $507,000,
and Mr. Greene is eligible to participate in all compensation and benefit plans
of the Company in which similarly situated executives are eligible to
participate, which currently include the TXU Corp. Executive Annual Incentive
Plan, the TXU Corp. 2005 Omnibus Incentive Plan, the TXU Corp. Salary Deferral
Plan, the TXU Executive Financial Advisement Program, the Executive Physical
Examination Program, the TXU Second Supplemental Retirement Plan, the TXU Corp.
Executive Change in Control Policy and the TXU Corp. 2005 Executive Severance
Plan. Additionally, Mr. Greene participates in the TXU Deferred and Incentive
Compensation Plan and the TXU Split Dollar Life Insurance Program.